Case 1:21-cv-00559-CMH-TCB Document 1-1 Filed 05/03/21 Page 1 of 1 PageID# 12

                                                                               RECEIVED
                                                                              MAILROGM


                                         Marc J. Stout.
                                        Robert B. Stout
                                                                          Lm - 3 2021
                                    30 Willow Branch Place
                                                                     CLERK, U.S. District COURT
                                   Fredericksburg, VA 22405             A;.::xAMDn;'A \/i.r'';::nia
                                    Phone:(540)408-9952
                               Email: formulafocused@amail.com




Clerk of Court
U.S. District Court
Eastern District of Virginia
Alexandria Division
401 Courthouse Square
Alexandria, VA 22314


                                                                                       April 28. 2021

Re: Bivens Complaint




Dear Clerk,


Please find enclosed:


           • Two IFP applications, one for each of two plaintiffs
           • One Civil Cover Sheet
           • Three copies of the complaint, one for the clerk, one for each of two defendants
           • Two summonses, one for each of two defendants
           • Two USM-285 forms, one for each of two defendants


Please mail me an E-Notice Registration form for this case.




Appreciatively,




Marc and Robert Stout
